United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-3211
                                   ___________

Allen Bishop,                           *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Arkansas.
Tyson Foods, Inc.,                      *
                                        * [UNPUBLISHED]
             Appellee.                  *
                                   ___________

                             Submitted: April 6, 2010
                                Filed: April 22, 2010
                                 ___________

Before WOLLMAN, COLLOTON, and GRUENDER, Circuit Judges.
                        ___________

PER CURIAM.

       Allen Bishop appeals the district court’s1 adverse grant of summary judgment
in his Title VII and 42 U.S.C. § 1981 action. After de novo review, see Johnson v.
Blaukat, 453 F.3d 1108, 1112 (8th Cir. 2006), we find no error in the district court’s
order, see Anda v. Wickes Furniture Co., 517 F.3d 526, 531-32, 534 (8th Cir. 2008)
(elements of hostile-work-environment and constructive-discharge claims); Sallis v.
Univ. of Minn., 408 F.3d 470, 476 (8th Cir. 2005) (elements of race-discrimination
claim). Accordingly, we affirm. See 8th Cir. R. 47B.

      1
        The Honorable Harry F. Barnes, United States District Judge for the Western
District of Arkansas.